
	

113 SRES 456 ATS: Recognizing National Foster Care Month as an opportunity to raise awareness about the challenges of children in the foster care system, and encouraging Congress to implement policy to improve the lives of children in the foster care system. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 456
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Ms. Landrieu (for herself, Mr. Grassley, Mr. Blunt, Mr. Casey, Mr. Cochran, Mr. Crapo, Mrs. Feinstein, Mrs. Hagan, Ms. Heitkamp, Mr. Hoeven, Mr. Inhofe, Mr. Johanns, Mr. Kaine, Ms. Klobuchar, Mr. Levin, Mr. Wyden, Mrs. Gillibrand, and Mrs. Boxer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing National Foster Care Month as an opportunity to raise awareness about the challenges of
			 children in the foster care system, and encouraging Congress to implement
			 policy to improve the lives of children in the foster care system. 
	
	
		
			Whereas National Foster Care Month was established more than 20 years ago to—
			
				(1)
				bring foster care issues to the forefront;
			
				(2)
				highlight the importance of permanency for every child; and
			
				(3)
				recognize the essential role that foster parents, social workers, and advocates have in the lives
			 of children in foster care throughout the United States;
			
			Whereas all children deserve a safe, loving, and permanent home;
		
			Whereas the primary goal of the foster care system is to ensure the safety and well-being of
			 children while working to provide a safe, loving, and permanent home for
			 each child;
		
			Whereas there are approximately 400,000 children living in foster care;
		
			Whereas there were approximately 252,000 youth that entered the foster care system in 2012, while
			 nearly 102,000 youth were eligible and awaiting adoption at the end of
			 2012;
		
			Whereas foster care is intended to be a temporary placement, but children remain in the foster care
			 system for an average of 2 years;
		
			Whereas ethnic minority children are more likely to stay in the foster care system for
			 longer periods of time and are less likely to be reunited with their
			 biological families;
		
			Whereas foster parents are the front-line caregivers for children who cannot safely remain with
			 their biological parents and provide physical care, emotional support,
			 education advocacy, and are the largest single source of families
			 providing permanent homes for children leaving foster care to adoption;
		
			Whereas children in foster care who are placed with relatives, compared to children placed with
			 nonrelatives, have more stability, including fewer changes in placements,
			 have more positive perceptions of their placements, are more likely to be
			 placed with their siblings, and demonstrate fewer behavioral problems;
		
			Whereas some relative caregivers receive less financial assistance and support services than do
			 foster caregivers;
		
			Whereas recent studies show children in foster care are prescribed psychotropic medication at rates
			 up to 11 times higher than other children on Medicaid and in amounts that
			 exceed the Food and Drug Administration’s guidelines;
		
			Whereas youth in foster care are much more likely to face educational instability with 34 percent
			 of foster youth ages 17 to 18 experiencing at least 5 changes while in
			 care;
		
			Whereas youth in foster care are often cut off from other youth and face hurdles in participating
			 in activities common to their peers, such as sports or
			 extracurricular activities;
		
			Whereas youth in foster care are more susceptible to being trafficked, and more needs to be done to
			 prevent, identify, and intervene when a child becomes a victim of the
			 crime;
		
			Whereas an increased emphasis on prevention and reunification services is necessary to reduce the
			 number of children that are forced to remain in the foster care system;
		
			Whereas more than 23,400 youth age out of foster care annually without a legal permanent
			 connection to an adult or family;
		
			Whereas children who age out of foster care lack the security or support of a biological or
			 adoptive family and frequently struggle to secure affordable housing,
			 obtain health insurance, pursue higher education, and acquire adequate
			 employment;
		
			Whereas nearly half of children in foster care for five or more years experience 7 or more
			 different foster care placements, which often leads to disruption of
			 routines and the need to change schools and move away from siblings,
			 extended families, and familiar surroundings;
		
			Whereas children entering foster care often confront the widespread misperception that children in
			 foster care are disruptive, unruly, and dangerous, even though placement
			 in foster care is based on the actions of a parent or guardian, not the
			 child;
		
			Whereas States, localities, and communities should be encouraged to invest resources in
			 preventative and reunification services and post-permanency programs to
			 ensure that more children in foster care are provided with safe, loving,
			 and permanent placements;
		
			Whereas Federal legislation over the past three decades, including the Adoption Assistance and
			 Child Welfare Act of 1980 (Public Law 96–272), the Adoption and Safe
			 Families Act of 1997 (Public Law 105–89), the Fostering Connections to
			 Success and Increasing Adoptions Act of 2008 (Public Law 110–351), the
			 Child and Family Services Improvement and Innovation Act (Public Law
			 112–34), and the Uninterrupted Scholars Act (Public Law 112–278) provided
			 new investments and services to improve the outcomes of children in the
			 foster care system;
		
			Whereas the Children's Bureau of the Department of Health and Human Services has designated May as
			 National Foster Care Month under the theme to help build blocks toward permanent families for foster youth;
		
			Whereas May would be an appropriate month to designate as National Foster Care Month to provide an
			 opportunity to acknowledge the accomplishments of the child-welfare
			 workforce, foster parents, advocacy community, and mentors for their
			 dedication, accomplishments, and positive impact they have on the lives of
			 children; and
		
			Whereas much remains to be done to ensure that all children have a safe, loving, nurturing, and
			 permanent family, regardless of age or special needs: Now, therefore, be
			 it
		
	
		
			That the Senate—
			
				(1)
				recognizes National Foster Care Month as an opportunity to raise awareness about the challenges
			 that children face in the foster-care system;
			
				(2)
				encourages Congress to implement policy to improve the lives of children in the foster care
			 system and maximize the number children exiting foster care to the
			 protection of
			 safe, loving, and permanent families;
			
				(3)
				supports the designation of National Foster Care Month;
			
				(4)
				acknowledges the unique needs of children in the foster-care system;
			
				(5)
				recognizes foster youth throughout the United States for their ongoing tenacity, courage, and
			 resilience while facing life challenges;
			
				(6)
				acknowledges the exceptional alumni of the foster-care system who serve as advocates and role
			 models for youth who remain in care;
			
				(7)
				honors the commitment and dedication of the individuals who work tirelessly to provide assistance
			 and services to children in the foster-care system; and
			
				(8)
				reaffirms the need to continue working to improve the outcomes of all children in the foster-care
			 system through parts B and E of title IV of the Social Security Act (42
			 U.S.C. 601 et seq.) and other programs designed to—
				
					(A)
					support vulnerable families;
				
					(B)
					invest in prevention and reunification services;
				
					(C)
					promote guardianship, adoption, and other permanent placement opportunities in cases where
			 reunification is not in the best interests of the child;
				
					(D)
					adequately serve those children brought into the foster-care system; and
				
					(E)
					facilitate the successful transition into adulthood for children that age out of the foster-care
			 system.
				
